UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):June 26, 2012 EFL OVERSEAS, INC. (Name of Small Business Issuer in its charter) Nevada 000-54328 26-3062721 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 333 N. Sam Houston Parkway East, Suite 600, Houston, Texas77060 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(281) 260-1034 (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Recent Sales of Unregistered Securities During the period from June 25, 2012 through June 28, 2012, we sold 675,000 shares of our common stock to six (6) accredited investors at a price of $1.20 per share. Gross proceeds from these private placements totaled $810,000. We paid $28,350 in finder’s fees in connection with the sale of these shares.The sales were made pursuant to the terms of the offering approved by our Board of Directors on May 29, 2012. We relied upon the exemption provided by Section 4(2) of the Securities Act of 1933 with respect to the sale of these shares. The purchasers of the common stock were sophisticated investors who were provided full information regarding our business and operations. There was no general solicitation in connection with the offer or sale of these shares. The purchasersaquired the shares for their own accounts. The certificates representing the shares will bear a restricted legend providing that they cannot be sold unless pursuant to an effective registration statement or an exemption from registration. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EFL OVERSEAS, INC. Date:June 29, 2012 By: /s/Keith Macdonald Keith Macdonald Chief Executive Officer
